El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante fue acusado de baber vendido lecbe adulte-rada. Al terminarse el juicio se presentó una moción de non suit, la cual fué desestimada. El acusado no presentó prueba alguna. La única evidencia que existe con respecto a que el apelante hiciera una venta, es que dos inspectores vieron a Benigno Ojeda llevando lecbe al puesto de José Santana Buiz y que el apelante manifestó que procedía del puesto de Apolinario Ojeda. Esto no constituye prueba de que Benigno Ojeda efectuara una venta, y la sentencia ..debe ser revocada.

Revocada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, AJdrey y Hutebison.